Case 20-10334-TPA         Doc 206-1 Filed 10/23/20 Entered 10/23/20 08:28:44               Desc
                              Proposed Order Page 1 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re:                                          :   BANKRUPTCY NO. 20-10334 TPA
                                                :
JOSEPH MARTIN THOMAS,                           :   JUDGE THOMAS P. AGRESTI
      Debtor.                                   :
                                                :   CHAPTER 11
JOSEPH MARTIN THOMAS,                           :
      Movant,                                   :   RELATED TO DOCUMENT NO. _____
                                                :
               v.                               :
                                                :
TOWNSHIP OF GREENE, TAX                         :
COLLECTOR; GREENE TOWNSHIP                      :
SEWER AUTHORITY; CHARLES R.                     :
BURGER and MARGARET J. BURGER, their            :
heirs, successors, and assigns; PNC BANK,       :
NATIONAL ASSOCIATION; WELLS                     :
FARGO BANK, NATIONAL                            :
ASSOCIATION; UNITED STATES OF                   :
AMERICA, INTERNAL REVENUE                       :
SERVICE; COMMONWEALTH OF                        :
PENNSYLVANIA, DEPT. OF REVENUE;                 :
and RICHARD A. MLAKAR and CYNTHIA               :
A. MLAKAR;                                      :
        Respondents.                            :

                        ORDER CONFIRMING SALE OF PROPERTY
                            FREE AND DIVESTED OF LIENS

        AND NOW, this ___ day of _____________, 2020, on consideration of the Debtor’s Motion
for Private Sale of Real Property Free and Divested of Liens, Joseph Martin Thomas, to Richard A.
Mlakar and Cynthia A. Mlakar for $299,900.00, after hearing held in: the Bankruptcy
Courtroom, U.S. Courthouse, 17 South Park Row, Erie, Pennsylvania 16501, this date, the Court
finds:

a)      That service of the Notice of Hearing and Order setting hearing on said Motion for Private
Sale of Real Property Free and Divested of Liens of the above-named Respondents, was effected on
the following secured creditors whose liens are received in said Motion/Complaint for private
sale, viz:
Case 20-10334-TPA   Doc 206-1 Filed 10/23/20 Entered 10/23/20 08:28:44   Desc
                        Proposed Order Page 2 of 7




     DATE OF SERVICE                  NAME OF LIENOR AND SECURITY

October 22, 2020           Office of the United States Trustee
                           Liberty Center
                           1001 Liberty Avenue, Suite 970
                           Pittsburgh, PA 15222

October 22, 2020           Tax Collector
                           Township of Greene
                           8628 Wattsburg Road
                           Erie, PA 16509

October 22, 2020
                           Greene Township Sewer Authority
                           9333 Tate Road
                           Erie, PA 16509

October 22, 2020           Natalie Ruschell, Esquire
                           Ruschell & Associates
                           9333 Tate Road
                           Suite 115
                           Erie, PA 16509

October 22, 2020           Natalie Ruschell, Esquire
                           308 Eaton Avenue
                           P.O. Box 577
                           Midway, PA 15060

October 22, 2020           Charles R. Burger
                           Margaret J. Burger
                           Their heirs, successors, and assigns
                           9890 Wattsburg Road
                           Erie, PA 16509

October 22, 2020           Jean Mitchell Kasinec
                           5412 Pinehurst Drive
                           Erie, PA 16509

October 22, 2020           Chris Burger
                           9890 Wattsburg Road
                           Erie, PA 16509

October 22, 2020           PNC Bank, National Association
                           2730 Liberty Avenue
                           Pittsburgh, PA 15222
Case 20-10334-TPA   Doc 206-1 Filed 10/23/20 Entered 10/23/20 08:28:44       Desc
                        Proposed Order Page 3 of 7


     DATE OF SERVICE                  NAME OF LIENOR AND SECURITY

October 22, 2020           Brian Nicholas, Esquire
                           KML Law Group, P.C.
                           701 Market Street
                           Suite 5000
                           Philadelphia, PA 19106
                           (VIA CM/ECF)

October 22, 2020           PNC Bank, N.A.
                           P.O. Box 94982
                           Cleveland, OH 44101

October 22, 2020           Wells Fargo Bank, National Association
                           4101 Wiseman Blvd.
                           Building 307
                           San Antonio, TX 78251

October 22, 2020           Wells Fargo Bank, N.A.
                           c/of Steven Treadway
                           1620 E. Roseville Parkway, 1st Floor, Suite 100
                           MAC A1792-018
                           Roseville, CA 95661

October 22, 2020           Salene Mazure Kraemer, Esquire
                           Bernstein-Burkley PC
                           707 Grant Street, Suite 2200
                           Gulf Tower
                           Pittsburgh, PA 15219
                           (VIA CM/ECF)

October 22, 2020           Attorney General of the United States
                           U.S. Dept. of Justice
                           950 Pennsylvania Avenue, NW
                           Washington, D.C. 20530

October 22, 2020           United States Attorney’s Office
                           Western District of Pennsylvania
                           ATTENTION: Civil Process Clerk
                           Joseph F. Weis, Jr. U.S. Courthouse
                           700 Grant Street
                           Suite 4000
                           Pittsburgh, PA 15219
Case 20-10334-TPA   Doc 206-1 Filed 10/23/20 Entered 10/23/20 08:28:44    Desc
                        Proposed Order Page 4 of 7


     DATE OF SERVICE                 NAME OF LIENOR AND SECURITY

October 22, 2020           United States Attorney’s Office
                           Western District of Pennsylvania
                           ATTENTION: Civil Process Clerk
                           17 South Park Road, Suite A330
                           Erie, PA 16501

October 22, 2020           Scott W. Brady, Esquire
                           U.S. Attorney for the Western District of PA
                           Joseph F. Weis, Jr. U.S. Courthouse
                           700 Grant Street, Suite 4000
                           Pittsburgh, PA 15219

October 22, 2020           Internal Revenue Service
                           ATTENTION: Centralized Insolvency Operations
                           P.O. Box 7346
                           Philadelphia, PA 19101-7346

October 22, 2020           Internal Revenue Service
                           1000 Liberty Avenue
                           Stop 711B
                           Pittsburgh, PA 15222-3714

October 22, 2020           Internal Revenue Service
                           P.O. Box 7317
                           Philadelphia, PA 19101-7317

October 22, 2020           Pa. Dept. of Revenue
                           Bankruptcy Division
                           P.O. Box 280946
                           Harrisburg, PA 17128-0946

October 22, 2020           Pa. Dept. of Revenue
                           4th & Walnut Street
                           Harrisburg, PA 17128

October 22, 2020           Attorney General of Pennsylvania
                           Western Regional Office
                           1251 Waterfront Place
                           Mezzanine Level
                           Pittsburgh, PA 15222
Case 20-10334-TPA        Doc 206-1 Filed 10/23/20 Entered 10/23/20 08:28:44               Desc
                             Proposed Order Page 5 of 7


      DATE OF SERVICE                         NAME OF LIENOR AND SECURITY

October 22, 2020                   Lauren Michaels, Esquire
                                   Office of the Attorney General, Dept. of Revenue
                                   1251 Waterfront Place
                                   Mezzanine Level
                                   Pittsburgh, PA 15222
                                   (VIA CM/ECF)

October 22, 2020                   Richard A. Mlakar
                                   Cynthia A. Mlakar
                                   7710 N. Soledad Ave.
                                   Tucson, AZ 85741

October 22, 2020                   Coldwell Banker Select, Realtors
                                   ATTENTION: Lori Hess – Tom Jones Group
                                   4664 W. 12th St.
                                   Erie, PA 16505

October 22, 2020                   Coldwell Banker Select, Realtors
                                   ATTENTION: Mark Hutchison
                                   413 W. Plum, Suite A
                                   Edinboro, PA 16412




That sufficient general notice of said hearing and sale, together with the confirmation hearing
thereon, was given to the creditors and parties in interest by the moving party as shown by the
certificate of service filed and that the named parties were served with the Motion/Complaint.

b)      That said sale hearing was duly advertised on the Court's website pursuant to W.PA
LBR 6004-1(c)(2) on October 22, 2020, in the Erie Times News on           and in the Erie County
Legal Journal on      , as shown by the Proof of Publications duly filed.

c)     That at the sale hearing the highest/best offer received was that of the above Purchasers
and no objections to the sale were made which would result in cancellation of said sale.

d)      That the price of $299,900.00 offered by Richard A. Mlakar and Cynthia A. Mlakar was a
full and fair price for the property in question.

e)     That the Purchaser has acted in good faith with respect to the within sale in accordance
with In re Abbotts Dairies of Pennsylvania, Inc., 788 F2d. 143 (3d Cir. 1986).
Case 20-10334-TPA         Doc 206-1 Filed 10/23/20 Entered 10/23/20 08:28:44                Desc
                              Proposed Order Page 6 of 7



       NOW THEREFORE, it is hereby ORDERED, ADJUDGED AND DECREED that the sale
by Special Warranty Deed of the real property described as 9830 Wattsburg Road, Erie,
Pennsylvania 16509 is hereby CONFIRMED to Richard A. Mlakar and Cynthia A. Mlakarfor $
299,900.00, free and divested of the above recited liens and claims, and, that the Movant is
authorized to make, execute and deliver to the Purchasers above named the necessary deed
and/or other documents required to transfer title to the property purchased upon compliance
with the terms of sale;


        It is FURTHER ORDERED, that the above recited liens and claims, be, and they hereby
are, transferred to the proceeds of sale, if and to the extent they may be determined to be valid
liens against the sold property, that the within decreed sale shall be free, clear and divested of
said liens and claims;

         It is FURTHER ORDERED, that the following expenses/costs shall immediately be paid
at the time of closing. Failure of the Closing Agent to timely make and forward the disbursements
required by this Order will subject the closing agent to monetary sanctions, including among other
things, a fine or the imposition of damages, after notice and hearing, for failure to comply with
the above terms of this Order. Except as to the distribution specifically authorized herein, all
remaining funds shall be held by Counsel for Movant pending further Order of this Court after
notice and hearing.


1)     The following liens/claims and amounts: (a) Payment in full of the first mortgage lien in
       favor of PNC Bank, National Association, in the approximate principal amount of $
       66,046.48, plus interest and satisfaction costs.

2)     Delinquent real estate taxes, if any;

3)     Current real estate taxes, pro-rated to the date of closing;

4)     The costs of local newspaper advertising in the amount of $          , to be reimbursed to
       The Quinn Law Firm;

5)     The costs of legal journal advertising in the amount of $       , to be reimbursed to The
       Quinn Law Firm;

6)     Reimbursement to The Quinn Law Firm of the filing fee for the Motion to Sell Property
       of the Estate Free and Clear of Liens in the amount of $181.00;

7)     The sum of $29,990.00 (10% of the sale price) from the net proceeds shall be paid to
       Debtor’s counsel, Michael P. Kruszewski, Esquire and the Quinn Law Firm on account
       of approved and anticipated, necessary costs and expenses of the administration of the
       Bankruptcy Estate. Said sum shall be partially distributed by Debtor’s counsel on
       account of approved costs/expenses of administration and/or held by Debtor’s counsel
       in trust until such costs and expenses are approved by the Court.
Case 20-10334-TPA        Doc 206-1 Filed 10/23/20 Entered 10/23/20 08:28:44                 Desc
                             Proposed Order Page 7 of 7



8)    The Court approved realtor commission in the amount of $17,220.00;

9)    Other: The sum of no more than $1,500.00 shall be paid to the closing agent who
      represents the Debtor at the time of the real estate closing.

10)   Other: Any and all due and owing municipal fees, as well as any and all water and
      sewer charges, if applicable, shall be paid at the time of the closing.

11)   Other: Transfer Taxes shall be paid in accordance with the terms of the Agreement for
      Sale attached to the Motion for Private Sale of Real Property Free and Divested of
      Liens. Debtor is to pay one-half ( ½ ) of the transfer taxes due and owing, which equals
      1% of the purchase price or $2,999.00.

12)   Other: The remaining net proceeds shall be payable towards the second mortgage lien
      in favor of Wells Fargo Bank, National Association, with an approximate principal
      balance due of $569,603.42, plus interest and satisfaction costs if applicable.

      It is FURTHER ORDERED that:

1)    Within seven (7) days of the date of this Order, the Movant/Plaintiff shall serve a copy
      of the within Order on each Respondent/Defendant (i.e., each party against whom relief
      is sought) and its attorney of record, if any, upon any attorney or party who answered
      the motion or appeared at the hearing, the attorney for the debtor, the Closing Agent,
      the Purchaser, and the attorney for the Purchaser, if any, and file a Certificate of Service.

2)    Closing shall occur within thirty (30) days of this Order.

3)    Within seven (7) days following closing, the Movant/Plaintiff shall file a Report of Sale
      which shall include a copy of the HUD-1 or other Settlement Statement; and,

4)    This Sale Confirmation Order survives any dismissal or conversion of the within case.




                                            ____________________________________
                                            Thomas P. Agresti, Judge
                                            United States Bankruptcy Court
